DETAILED ACTION
This Non-final action is responsive to the following communications: application filed on 07/13/2022.
Claims 1-20 are pending. Claims 1, 8, and 15 are independent.

Examiner Notes
A) Per MPEP 2111 and 2111.01, the claims are given their broadest reasonable interpretation and the words of the claims are given their plain meaning consistent with the specification without importing claim limitations from the specification. B) Per MPEP 2173.04 “If the claim is too broad because it reads on the prior art, a rejection under either 35 U.S.C. 102 or 103 would be appropriate”. D) Examiner cites particular paragraphs or columns and lines in the references as applied to Applicant's claims for the convenience of the Applicant. Other passages and figures may apply as well. Per MPEP 2141.02 VI prior art must be considered in its entirety. E) Per MPEP 2112 and 2112 V, express, implicit, and inherent disclosures of a prior art reference may be relied upon in the rejection of claims under 35 U.S.C. 102 or 103.

Notice of Pre-AIA  or AIA  Status
3.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Domestic Priority
4.	See ADS for domestic priority details.
Information Disclosure Statement
5.	Acknowledgment is made of applicant's Information Disclosure Statement (IDS) filed on 09/16/2022.  This IDS has been considered.

Applicant is requested to check other claim and specification informality, language issues (e.g. grammar issues, antecedent issues, redundant limitation issues, spec congruity with DIV application ) for all claims to expedite prosecution since informality scrutiny in this office action is not exhaustive and applicant’s co-operation is sought in this regard.

Claim Rejections - 35 USC § 102
6.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
7.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

8.	Claims 8, 13, 15-16, and 19-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Keeth (US 5838150 A).
Regarding independent claim 8, Keeth teaches an apparatus (col. 4, lines 55-65: “memory device”, see Fig. 3: 300. See  Fig. 1-Fig. 3 and esp. Examiner’s Markup of Figure 2), comprising: 
a memory array (Fig. 3: 312 “memory array”); and 
a regulator (Fig. 3: 316, 314) coupled with the memory array (Fig. 3: 312) and comprising: 
a first transistor (Fig. 2: T1) coupled with an input node of the regulator (Fig. 2: R which is connected to output of current source 202), the first transistor configured to receive a reference signal (Fig. 2: R signal, see Vref’ input) via the input node (Fig. 2: R); 
a second transistor (Fig. 2: 260) coupled with the input node (Fig. 2: R), the second transistor (Fig. 2: 260) configured receive the reference signal (Fig. 2: R signal) via the input node (Fig. 2: R) and to bias the regulator based at least in part on the reference signal (Fig. 2: see Vref’ input to comparator); and 


    PNG
    media_image1.png
    577
    822
    media_image1.png
    Greyscale

a third transistor (Fig. 2: 274) coupled with the first transistor (Fig. 2: T1) via a first node (Fig. 2: n1), the second transistor (Fig. 2: 260) via a second node (Fig. 2: n2), and an enable node of the regulator (Fig. 2: E1), 
the third transistor (Fig. 2: 274) configured to receive an enable signal (Fig.2: operably coupled to ENABLE signal) via the enable node (Fig. 2: E1) and to enable an operation of the regulator based at least in part on the enable signal (col. 4, lines 24-30: “increase performance of differential voltage regulator”).
Regarding claim 13, Keeth teaches the apparatus of claim 8, wherein: a drain of the third transistor is coupled (operably coupled) with a source of the first transistor at the first node, and a source of the third transistor is coupled with a drain of the second transistor at the second node (see Fig. 2 transistors T1, T2, 260, 274 configurations).
Regarding independent claim 15, Keeth teaches an apparatus (Fig. 2: 200), comprising: 
a first transistor (Fig. 2: 260) coupled with an input node of the apparatus (Fig. 2: R which is connected to output of current source 202), the first transistor (Fig. 2: 260) configured to receive a reference signal (Fig. 2: signal at R) via the input node (Fig. 2: R); 
a second transistor (Fig. 2: T1) coupled with the input node (Fig. 2: coupled via 228 to  R), the second transistor (Fig. 2: T1) configured to receive the reference signal (see Fig. 2: Vref’) via the input node (Fig. 2: R) and to bias the apparatus based at least in part on the reference signal (Fig. 2: input Vref’ as part of differential input); and 
a third transistor (Fig. 2: 274) coupled with the first transistor (Fig. 2: 260) via a first node (Fig. 2: n2), the second transistor (Fig. 2: T1) via a second node (Fig. 2: n1), and an enable node (Fig. 2: E1) of the apparatus, 
the third transistor (Fig. 2: 274) configured to receive an enable signal (Fig.2: signal at E1) via the enable node (Fig.2:  E1) and to enable an operation of the apparatus based at least in part on the enable signal (col. 4, lines 24-30: “increase performance of differential voltage regulator”).

Regarding claim 16, Keeth teaches the apparatus of claim 15, wherein: a drain of the third transistor is coupled with a source of the first transistor at the first node, and a source of the third transistor is coupled with a drain of the second transistor at the second node (see Fig. 2 transistors T1, T2, 260, 274 configurations).
Regarding claim 19, Keeth teaches the apparatus of claim 15, wherein the third transistor is configured to: reduce noise at the input node of the apparatus, the noise being based at least in part on the operation of the apparatus being enabled (col. 4, lines 30-50 and col. 3, lines 9-33: “noise” rejection).
Regarding claim 20, Keeth teaches the apparatus of claim 15, wherein: a fourth transistor (Fig. 2: T2) coupled with an output node of the apparatus (Fig. 2: operably coupled with e.g. 244, 246 circuitry and output node 256) and
configured to receive an output signal (taken as signal existence from coupling) of the apparatus via the output node (see physical coupling shown in Fig. 2 and Fig. 1), 
wherein a source of the fourth transistor (Fig. 2: T2) is coupled with a source of the first transistor (Fig. 2: T1) at the first node (Fig. 2: n1).

Claim Rejections - 35 USC § 103
5.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
6.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

7.	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or non-obviousness.
8.	Claims 1-2, 6, and 9  is/are rejected under 35 U.S.C. 103 as being obvious over Keeth (US5838150 A),  in view of Tanzawa (US 2009/0302815 A1).
Regarding independent claim 1, Keeth teaches an apparatus (Fig. 2: 200), comprising: 
a memory array (Fig. 3) comprising a plurality of memory sections (Fig. 3: array and peripheral circuitry sections); and 

wherein a regulator (Fig. 2: 200) of the plurality of regulators comprises: 
a first transistor (Fig. 2: T1) coupled with an input node of the regulator (Fig. 2: R), the first transistor (Fig. 2: T1) configured to receive a reference signal (Fig. 2: R) via the input node (Fig. 2: R); 
a second transistor (Fig. 2: 260) coupled with the input node (Fig. 2: R), the second transistor (Fig. 2: 260) configured receive the reference signal (Fig. 2: R) via the input node (Fig. 2: R) and to bias the regulator based at least in part on the reference signal (see Fig. 2: Vref’ input); and 
a third transistor (Fig. 2: 274) coupled with the first transistor (Fig. 2: T1) via a first node (Fig. 2: n1), the second transistor (Fig. 2: 260) via a second node (Fig. 2: n2), and  an enable node of the regulator (Fig. 2: E1), 
the third transistor (Fig. 2: 274) configured to receive an enable signal (Fig. 2: E1) via the enable node (Fig. 2: E1) and to enable an operation of the regulator based at least in part on the enable signal (col. 4, lines 24-30: “increase performance of differential voltage regulator”).
Keeth is silent with respect a plurality of regulators coupled with the plurality of memory sections, i.e. plural component groups e.g. array, decoders, sense amplifiers requiring operation in different voltage domains.
Tanzawa teaches – 
a plurality of regulators (Fig. 2: 228-1, 228-2,…) coupled with the plurality of memory sections (Fig. 2 in context of para [0106]: components e.g. array, decoders, sense amplifiers etc.).
An ordinary skill in the art would understand that Keeth’s Figure 3 circuitry with components e.g. array, decoders, sense amplifiers require  voltage application in different voltage domains. Noise free voltages for different voltage domain can be provided by incorporating Tanzawa’s teachings into the apparatus of Keeth.
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date to combine the teachings of Tanzawa into the teachings of Keeth such that voltage regulator system with plurality of regulators can be employed in the apparatus in order to control voltages in various voltage domains and  optimize energy usage in the apparatus (Tanzawa para [0010]).
Regarding claim 2, Keeth and Tanzawa teach the apparatus of claim 1. Keeth teaches wherein. a memory section of the plurality of memory sections comprises one or more sensing components coupled with one or more memory cells (Keeth, Fig. 3 sense amplifier, decoders).
Keeth is silent with respect a plurality of regulators coupled with the plurality of memory sections, i.e. plural component groups e.g. array, decoders, sense amplifiers requiring operation in different voltage domains.
Tanzawa teaches - 
the regulator of the plurality of regulators is coupled with the memory section and configured to generate a power signal for the one or more sensing components (Tanzawa Fig. 11, Fig. 2 in context of para [0106]: components e.g. array, decoders, sense amplifiers etc.).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date to combine the teachings of Tanzawa into the teachings of Keeth such that voltage regulator system with plurality of regulators can be employed in the apparatus in order to control voltages in various voltage domains and  optimize energy usage in the apparatus (Tanzawa para [0010]).
Regarding claim 6, Keeth and Tanzawa teach the apparatus of claim 1. Keeth teaches wherein: a drain of the third transistor is coupled with a source of the first transistor at the first node, and a source of the third transistor is coupled with a drain of the second transistor at the second node (see Keeth Fig. 2).
Regarding claim 9, Keeth and Tanzawa teach the apparatus of claim 8, further comprising: wherein the regulator is configured to generate a power signal for a sensing component of the memory array.
(see claim 2 rejection analysis)
8.	Claim 3-4 is/are rejected under 35 U.S.C. 103 as being obvious over Keeth (US5838150 A) and Tanzawa (US 2009/0302815 A1), in view of Kunz et al. (US 20200286574 A1).
Regarding claim 3, Keeth and Tanzawa teach the apparatus of claim 1. They are silent with respect to usage of low pass filter and remaining provisions of this claim.
Kuntz teaches - 
a signal generator (Fig. 7: 744) configured to generate a global reference signal (Fig. 7: VREF_IN) for the plurality of regulators (Fig. 7: 702); 
a plurality of low pass filters (Fig. 1: R4-C1, 112) coupled with the plurality of regulators (Fig. 7: 702) and the signal generator (e.g. Fig. 7: 744) , 
wherein the plurality of low pass filters are configured to receive the global reference signal (para [0029]: to filter noise in the voltage at the input reference voltage) .
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date to combine the teachings of Kunz into the teaching of Keeth and Tanzawa  such that low pass filter can be employed for VREF generation in order to reduce noise in the overall system.
Regarding claim 4, Keeth, Tanzawa, and Kuntz teach the apparatus of claim 3, wherein the plurality of low pass filters are further configured to: 
generate a plurality of local reference signals for the plurality of regulators, each low pass filter of the plurality of low pass filters being configured to generate a local reference signal for a respective regulator of the plurality of regulators.
(see claims 1-3, claim 10 analysis)

8.	Claims 10 and 11 is/are rejected under 35 U.S.C. 103 as being obvious over Keeth (US5838150 A), in view of Kunz et al. (US 20200286574 A1).
Regarding claim 10, Keeth and Tanzawa teach the apparatus of claim 8, further comprising: a signal generator configured to generate a global reference signal for a plurality of regulators that comprises the regulator; and 
a low pass filter coupled with the regulator and the signal generator, wherein the low pass filter is configured to receive the global reference signal.
(see claim 3 rejection analysis)
Regarding claim 11, Keeth and Tanzawa teach the apparatus of claim 10, wherein the low pass filter is further configured to: generate a local reference signal for the regulator (taken as output node of filter, see Tanzawa Fig. 1 and Fig. 7 and associated disclosure)



Allowable Subject Matter
Claims 5, 7, 12, 14, 17-18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Regarding claim , the prior art of record does not appear to teach, suggest, or provide motivation for combination for the limitations of the claims.

Prior Art Not Relied Upon
The prior art made of record and not relied upon (MPEP § 707.05) is considered pertinent to applicant's disclosure : 
Applicant Admitted Prior Art (AAPA), Spec para [0011] and para [0012] are applicable for independent claims.  AAPA teaches an apparatus (para [0011]: memory device), comprising: a memory array comprising one or more components (para [0011]);  a regulator coupled with the memory array and configured to generate a signal for the memory array based at least in part on a reference signal (para [0011], lines 1-4),  the regulator comprising:  an input circuit configured to receive the reference signal at an input node (para [0011], lines 4-7);  a biasing circuit coupled with the input node and configured to bias the regulator based at least in part on the reference signal (para [0011], lines 4-7); and  an enable circuit (para [0011: “enable circuit”) coupled with the input circuit via a first node and the biasing circuit via a second node (para [0011], lines 4-7),  the enable circuit configured to enable an operation of the regulator (para [0011], lines 4-7) and configured to reduce noise (noise is inclusive of any deviation or disturbance) at the input node that is based at least in part (term based at least in part is broad and loosely indicates a relation) on the operation of the regulator being enabled (para [0012], lines 10-13: using circuitry means inclusive of enabling circuit performing to “…  voltage of the reference signal may be discharged based on an amount of energy used to charge the parasitic capacitances…” thus reducing noise or disturbance due to parasitic capacitances).
LAI (US 20210151086 A1) is applicable, LAI teaches - enable circuit (Fig. 4: 210 with inserted unigain buffer at 414) configured to enable an operation of the regulator (Fig. 4: 404 regulator output depends on reference voltage) and configured to reduce noise at the input node that is based at least in part on the operation of the regulator being enabled (Fig. 4 with inserted unigain buffer in context of para [0047]: “… unigain  buffer shields reference voltage generator circuit 402 from kick back noise  generated by voltage regulator circuit 404…”).
Fiocchi et al. (US 5706240 A) is applicable for claim rejection. Fiocchi teaches an apparatus (Fig. 5 circuitry for memory device. See Examiner Annotated Version of Fiocchi Fig. 5 for all Fig. 5 references), comprising: a regulator (Fig. 5: REG) coupled with the memory array (Fig. 5: array, see memory cell) and configured to generate a power signal (Fig. 5: VREG) for the one or more sensing components (Fig. 5: MW, MB components associated with sense amplifier operation) based at least in part on a reference signal (Fig. 5: VREF) associated with the one or more sensing components,
the regulator comprising:  a differential input circuit (Fig. 5: DI) configured to receive the reference signal (Fig. 5: VREF at M1) and an output of the regulator (Fig. 5: VREF at M2),  a biasing circuit (Fig. 56: Bias) configured to bias the regulator in an operational state (see Fig. 5: level of VPP supply using biasing circuit),  an enable circuit (Fig. 5: M5) coupled with the differential input circuit (Fig. 5: DI) and the biasing circuit (Fig. 5: Bias) and configured to couple the differential input circuit with the biasing circuit based at least in part on an enable signal (Fig. 5: VCC signal applied on M5) for the regulator (Fig. 5: DI and Bias are operably coupled when M5 is turned on using VCC signal),  wherein a first node (Fig. 5: 1) of the regulator is coupled with the differential input circuit (Fig. 5: DI) and the enable circuit (Fig. 5: operably coupled top M5 via DI), and  a second node (Fig. 5: 2) of the regulator is coupled with the biasing circuit (Fig. 5: Bias) and the enable circuit (Fig. 5: operably coupled top M5 via DI); and  a controller coupled with the regulator (controlling unit generating control signals e.g. VCC, SelW, SelB, Vd, Ve) and configured to cause the apparatus to:  power the regulator causing (taken as initial state of operation) a voltage of the first node (Fig. 5: 1) to have a first level (Fig. 5: VREF level initially) and a voltage of the second node (Fig. 5: 2) to have a second level (Fig. 5: VREG level initially approximating zero); and  activate the enable circuit (VCC being applied when regulator is on) based at least in part on the regulator being powered causing the voltage of the first node and the voltage of the second node to have a third level that is between the first level and the second level (equation in col. 5, line 45. See col. 5, lines 40-45: VBL level is smaller than VREF but larger than initial VREG level).
It is suggested that applicant consider all prior arts made of record for any future amendments or abandonment to expedite prosecution.







Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MUSHFIQUE SIDDIQUE whose telephone number is (571)270-0424. The examiner can normally be reached 7:00 am-4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander George Sofocleous can be reached on (571) 272-0635. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MUSHFIQUE SIDDIQUE/Primary Examiner, Art Unit 2825